Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 28, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147986 & (32)(33)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147986
                                                                     COA: 315042
                                                                     Wayne CC: 08-016191-FC
  ATIBA MERIWEATHER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to exceed page limit is GRANTED. The
  application for leave to appeal the October 8, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D). The motion to compel disclosure
  of transcripts and other miscellaneous relief is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 28, 2014
         h0324
                                                                                Clerk